Citation Nr: 0121748	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression as 
secondary to service-connected PTSD.

3.  Entitlement to an effective date prior to February 25, 
1997 for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date prior to February 25, 
1997 for the assignment of a 100 percent evaluation for PTSD. 

5.  Entitlement to permanency of a total disability 
evaluation.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1993 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices in Wichita, Kansas and Portland, Oregon (RO).  In 
September 1996, the Board remanded the issue of entitlement 
to service connection for depression, as secondary to 
service-connected PTSD, to the RO for additional development.

In July 1998, the Board confirmed the denials of entitlement 
to service connection for depression and alcohol dependence 
as secondary to service-connected PTSD, and entitlement to an 
earlier effective date for the award of TDIU.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2000 Memorandum 
Decision, the Court vacated and remanded the July 1998 Board 
decision due to the passage of the Veterans Claims Assistance 
Act and due to inadequate reasons and bases.  While the 
veteran's appeal was pending before the Court, he completed 
additional substantive appeals of the issues of an earlier 
effective date for the assignment of a 100 percent rating for 
PTSD and for permanency of the total disability evaluation.

The veteran has made a claim for VA compensation benefits for 
disability allegedly resulting from alcohol abuse, claimed as 
secondary to or as a symptom of service-connected PTSD.  The 
Board has imposed a temporary stay on adjudication of these 
claims until final review is completed by the United States 
Court of Appeals for the Federal Circuit with respect to its 
decision issued on February 2, 2001, in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate these issues, 
including the issue specifically raised in this particular 
case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no current diagnosis of depression 
related to the veteran's PTSD.

3.  The earliest date as of which it is factually 
ascertainable that the veteran became totally disabled so as 
to meet the criteria for TDIU was February 25, 1997.

4.  The earliest date as of which it is factually 
ascertainable that the veteran's PTSD had increased in 
severity so as to meet the criteria for a 100 percent 
evaluation was February 25, 1997.


CONCLUSIONS OF LAW

1.  Depression is not related to or aggravated by service-
connected PTSD.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1101, 
1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2000).  

2.  The criteria for an effective date prior to February 25, 
1997 for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.400 (2000).

3.  The criteria for an effective date prior to February 25, 
1997 for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and that 
the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Moreover, there are numerous VA and private medical records 
in the file, and the veteran was afforded several VA 
examinations and a personal hearing before the RO.  As such, 
the Board concludes that the duty to assist has been 
satisfied, and the Board will proceed with appellate 
disposition on the merits.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In addition, service connection may be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2000).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  Any additional 
disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a) (2000). 

In relation to the present appeal, VA clinical notes include 
October 1991 psychological testing that reflect that the 
veteran identified a number of PTSD symptoms and was 
moderately depressed, anxious, and worried.  A November 1991 
assessment diagnosed the veteran with PTSD and mild 
depression.  However, depression was listed as one of the 
associated features of PTSD, along with irritability, 
aggression, and impulsive behavior.  The remainder of the 
outpatient records contain no findings or diagnosis of 
depression.

During a VA examination in May 1992, the veteran reported 
periods of depression while describing his PTSD 
symptomatology.  The examiner stated that the veteran's 
predominant affect was anxiety and tension, and he was not 
diagnosed with depression.  During a VA examination in April 
1993, the veteran complained of no mood disturbance.  The 
examiner diagnosed the veteran with mild PTSD and 
specifically found no indication of clinical depression.

Likewise, during private psychiatric examinations performed 
by George G. Pham, M.D., and Linda A. Dunn, Ph.D., in May and 
August 1993, depression was not identified as a symptom of 
PTSD or as an independent diagnosis.  The veteran denied 
depression and his predominant symptoms were irritability and 
anger. 

Finally, during a VA examination in January 1998, the veteran 
denied depression.  At that time, his mood was extreme anger 
and the examiner commented that his mood generally appeared 
to be either anger or depression.  The veteran was diagnosed 
with severe PTSD and personality disorder, but not clinical 
depression. 

Based upon the above findings, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for depression as secondary to PTSD.  According to 
the medical evidence of record, the veteran was diagnosed 
with depression on only one occasion in November 1991.  Since 
that time, no diagnosis or objective findings have been made 
and the veteran himself denied depressive symptomatology on 
several occasions.  The Board also observes that the November 
1991 evaluation listed depression as a symptom of PTSD, so it 
remains unclear as to whether it was ever a distinct 
diagnosis.  The April 1993 VA examination was conducted 
specifically to determine whether the veteran suffered from 
clinical depression.  That examiner, as did all subsequent 
examiners, found that he did not. 

The Board acknowledges that the veteran most likely suffers 
some depression as a symptom of his PTSD.  However, the 
veteran's impairment of occupational and social functioning 
due to his PTSD has already been rated and compensated for by 
the RO.  Therefore, the Board can find no basis to grant 
service connection for depression as secondary to PTSD as the 
veteran does not have a current diagnosis of the disorder.

II. Earlier Effective Dates

The veteran contends that he is entitled to an effective date 
prior to February 25, 1997 for the award of TDIU or, in the 
alternative, that he is entitled to an effective date prior 
to February 25, 1997 for the assignment of a 100 percent 
schedular evaluation for PTSD.

In order for benefits to be paid to any veteran under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. 
§ 5101 (West 1991); 38 C.F.R. § 3.151(a) (2000).  A claim is 
defined broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2000); see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  All claims for benefits filed with the 
VA, formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  In determining when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  38 U.S.C.A. § 7104(a) (West 1991); see Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  
Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2000).

In addition, the effective date of an increased rating shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
C.F.R. § 3.400(o)(2) (2000).  An application for TDIU is an 
application for increased compensation within the meaning of 
38 U.S.C.A. § 5110(b)(2).  See Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The Board must consider all the evidence of 
record in determining whether an increase in disability was 
ascertainable within one year prior to the date of the claim 
for increase.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

In a March 1998 rating decision, the RO granted TDIU and 
assigned a 100 percent evaluation for the veteran's service-
connected PTSD effective from February 25, 1997, the date of 
increased severity of the PTSD, as evidenced by a VA clinical 
report.  At that time, the veteran was also service connected 
for a gunshot wound of the left arm, evaluated at 30 percent, 
and a left flank scar, evaluated as noncompensable.

In relation to the present appeal, VA clinical records from 
May 1991 to June 1992 show that the veteran was followed for 
PTSD, with predominant symptoms of insomnia, social 
isolation, flashbacks, and irritability and anger.  In a June 
1991 intake assessment, the veteran reported that he had last 
worked in December 1990 and that this was his first treatment 
for PTSD.  Psychological testing performed in October 1991 
disclosed that the veteran had difficulty with interpersonal 
relations and stress.  A November 1991 assessment diagnosed 
the veteran with PTSD of moderate severity.  The veteran 
reported a history of numerous jobs for short periods of time 
and periods of self-employment.  He had performed some 
mechanical work and odd jobs in the past year.

During a VA examination and social and industrial survey in 
May 1992, the veteran reported that he needed to avoid 
people.  He only interacted with his family and his treatment 
group.  His employment history consisted of multiple jobs for 
short periods of time.  His irritability and anger caused him 
to leave or lose jobs.  He had not worked since December 
1990; however, he presently helped his wife with a care home 
for disabled veterans.  The social worker found that the 
veteran was severely handicapped socially and economically as 
a result of his PTSD.  He had a strong need to avoid contact 
with most people and was very much limited in what he could 
tolerate in the work environment.  On the contrary, the 
medical examiner diagnosed the veteran with mild to moderate 
PTSD.  

The veteran appeared at a personal hearing before the RO in 
November 1992.  He testified that he currently did not work 
and that he was a high school graduate.  He had held several 
jobs since discharge from service and had mainly worked on 
cars and sold parts.  He had last worked in December 1990.  
He had not sought another job because he felt more 
comfortable not being near others.  

At a VA examination in April 1993, the veteran reported that 
he had not been employed since 1990.  The examiner stated 
that it was unknown how he would function at a job or how 
much stress he could tolerate.  The veteran continued to have 
significant problems due to alcohol abuse.  The examiner 
commented that the veteran's PTSD had apparently improved 
since his last evaluation and diagnosed him with mild PTSD.

In May 1993, Dr. Phan diagnosed the veteran with PTSD, 
manifested by poor sleeping, irritable mood, auditory 
hallucinations, and nightmares.  He stated that the prognosis 
was guarded and that the veteran was currently unemployed.  A 
Social Security Administration assessment in June 1993 found 
that the veteran retained mental ability to understand and 
follow simple instructions, to interact adequately with 
coworkers and supervisors, and to adapt to routine working 
environments.  The veteran subsequently was determined to be 
ineligible for disability benefits. 

In August 1993, Dr. Dunn noted that the veteran went out with 
his wife, that he performed household repairs, that he liked 
to hunt, and that he was able to drive.  The veteran reported 
that he had always quit his many jobs and that he last worked 
in 1990.  Dr. Dunn found that the veteran could perform 
activities of daily living but that he had problems with 
concentration and irritability.

VA clinical records from July 1995 to March 1997 show that 
the veteran again presented for PTSD treatment.  In February 
1997, he reported an increase in symptomatology.  The 
following month, a psychiatric note stated that the veteran 
reported that he could not work.  He spoke very little and 
endorsed several symptoms of PTSD.  The psychiatrist found 
that the veteran was severely compromised and disabled from 
PTSD.  

A May 1997 letter from Robert Lobe, a licensed clinical 
social worker, stated that he had seen the veteran in 
February and March 1996 and that the veteran was suffering 
from PTSD to a large extent.  His life was marked by 
instability, changing jobs, and alcoholism. 

A VA examination in January 1998 found that the veteran had 
chronic and severe PTSD that rendered him unemployable.  He 
was assigned a Global Assessment of Functioning (GAF) score 
of 35.  A VA social and industrial survey in March 1998 found 
that the veteran had totally regressed in the past few years, 
that he had no interaction with others, and that he was 
completely isolated.

After a careful review of the record, the Board finds that 
the veteran's PTSD did not become totally disabling prior to 
February 25, 1997, the date when he presented for treatment 
due to a reported increase in symptomatology.  Under the 
schedular criteria, a 100 percent evaluation for PTSD 
requires a finding of total occupational and social 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  
Under the criteria prior to November 7, 1996, a 100 percent 
evaluation required virtual isolation in the community; 
psychoneurotic symptomatology bordering on gross repudiation 
of reality; or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).  

The Board acknowledges that the veteran submitted claims for 
TDIU and increased evaluations for PTSD several years prior 
to the February 25, 1997 effective date assigned by the RO.  
However, the applicable law provides that an effective date 
cannot be assigned earlier than the date entitlement arose.  
See 38 C.F.R. § 3.400 (2000).  Based upon the aforementioned 
evidence, the Board finds that, prior to February 25, 1997, 
the evidence simply did not establish that the veteran was 
totally disabled.

Prior to that date, the veteran consistently reported that he 
had not worked since December 1990.  However, he apparently 
continued to perform odd jobs and household chores, and to 
assist his wife with an in-home business.  Moreover, the 
medical professionals of record did not find the veteran to 
be unemployable or otherwise suffer from a total occupational 
and social impairment.  Rather, the veteran's PTSD was 
regularly diagnosed as being mild to moderate in severity.

The Board acknowledges that a social worker in May 1992 
opined that the veteran was severely occupationally and 
socially handicapped.  However, the Board finds that this 
opinion is outweighed by the remainder of the medial evidence 
at that time, especially the finding of the VA examiner that 
the veteran suffered only from mild to moderate PTSD.  In 
addition, the VA examination the following year found that 
the veteran's PTSD had improved and was mild, and the Social 
Security Administration, after several evaluations and review 
of the medical evidence, found that the veteran was not 
unemployable in 1994.

Therefore, the RO granted the earliest possible effective 
date for the award of a 100 percent evaluation for PTSD and a 
grant of TDIU.  The Board can find no basis under which to 
grant the benefits sought on appeal and the appeal is denied.


ORDER

Service connection for depression as secondary to service-
connected PTSD is denied.

An effective date prior to February 25, 1997 for the grant of 
a total disability evaluation based on individual 
unemployability is denied.

An effective date prior to February 25, 1997 for the 
assignment of a 100 percent disability evaluation for PTSD is 
denied. 


REMAND

The veteran contends that his service-connected disabilities, 
specifically his PTSD, should be determined to be totally and 
permanently disabling.  Total disability exists when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2000).  Total disability may or may not be permanent.

As the veteran has already been granted TDIU, the only issue 
remaining is whether his disabilities are of a permanent 
nature.  Permanence of total disability exists when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b) (2000).  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  38 C.F.R. 
§ 3.327(b)(2)(iii) (2000).  Once permanence is established, a 
veteran need not undergo further VA examinations in order to 
retain his 100 percent disability rating for that permanent 
disability.  See 38 C.F.R. § 3.327(b)(2)(iii) (2000).

In this case, the Board finds that the veteran should be 
afforded a VA examination to accurately evaluate the 
permanency of his service-connected disabilities.  
Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his service-connected 
disabilities.  Any such treatment records 
not already contained within the claims 
files should be obtained and associated 
with the veteran's claims files.  The RO 
should document all efforts to obtain 
such records.

2.  The veteran should be scheduled to 
undergo an appropriate VA examination.  
The claims folders and a copy of this 
REMAND must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity and permanency of the veteran's 
service-connected disabilities.  The 
examiner should render a medical opinion 
as to whether the severity of the 
veteran's service-connected disabilities, 
particularly his PTSD, is of such degree 
that the probability of permanent 
improvement under treatment is remote.  
The examiner should address whether the 
severity of the veteran's PTSD is of such 
degree that it causes him to be 
permanently helpless or bedridden.  In 
addition, the examiner should state 
whether the severity of the veteran's 
PTSD is of such degree that it is 
reasonably certain that a subsidence of 
the acute or temporary symptoms will be 
followed by irreducible totality of 
disability by way of residuals.  Lastly, 
the rationale for all opinions expressed 
should be set forth in a written report.

3.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should adjudicate the issue of 
entitlement to permanency of a 100 
percent schedular evaluation for PTSD and 
entitlement to TDIU, on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with this issue.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

